Exhibit 12.1 Statement regarding the computation of consolidated ratio of earnings to fixed charges Royal Bank of Canada and Subsidiaries – IFRS Ratio of Earnings to Fixed Charges and Preferred Dividends IFRS CDN GAAP 6 months ended April 30 Year ended October 31 Year ended October 31 Year ended October 31 (Canadian dollars in millions) Excluding Interest on Deposits Net Income before income taxes $ Less: Income/(loss) from equity investees (Note 1) (4 ) ) 9 55 4 ) Note 1 Fixed Charges: Interest expense (excl. Deposits) $ Estimated interest within rental expense 83 Total fixed charges Preferred dividend requirements (Note 2) Note 2 Fixed charges and preferred dividends Earnings Ratio of earnings to fixed charges Ratio of earnings to fixed charges and preferred dividends Including Interest on Deposits Net Income before income taxes $ Less: Income/(loss) from equity investees (Note 1) (4 ) ) 9 55 4 ) Note 1 Fixed Charges: Interest expense (incl. Deposits) $ Estimated interest within rental expense 83 Total fixed charges Preferred dividend requirements (Note 2) Note 2 Fixed charges and preferred dividends Earnings Ratio of earnings to fixed charges Ratio of earnings to fixed charges and preferred dividends Note (1) Equity in Undistributed Earnings of Unconsolidated Subsidiaries Calculation (C $’000s): Associated Corporations (equity accounted investments – IFRS) JV (proportionate consolidation Cdn GAAP) — (1 ) — ) ) ) Note: Losses are presented with a negative sign in this calculation. Note (2) Preferred Dividend Requirements Calculation (C $ millions): Preferred Dividends (per Income Statement) Taxable Equivalent Gross-up (1-Effective Tax Rate for period) % Preferred Dividend Requirement Effective Tax Rate % %
